Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered on or about June 15, 2004, which denied defendants’ motion to strike plaintiffs jury demand, unanimously affirmed, without costs.
Plaintiffs claims are primarily legal in nature, affording him the opportunity for full relief by means of a monetary award under the facts as alleged (see Cadwalader Wickersham & Taft v Spinale, 177 AD2d 315 [1991]). Since plaintiff pursued an accounting merely to determine the amount of such damages, the initial joinder of prayers for legal and equitable relief did not constitute a waiver of the right to a jury trial in the first instance (Lex Tenants Corp. v Gramercy N. Assoc., 284 AD2d 278 [2001]).
We have considered defendants’ remaining contentions and find them unavailing. Concur—Sullivan, J.P., Ellerin, Lerner, Marlow and Catterson, JJ.